
	
		II
		110th CONGRESS
		1st Session
		S. 1389
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Mr. Obama (for himself,
			 Ms. Snowe, and Mr. Bingaman) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To authorize the National Science Foundation to establish
		  a Climate Change Education Program.
	
	
		1.Short titleThis Act may be cited as the
			 Climate Change Education
			 Act.
		2.FindingsCongress finds that—
			(1)greenhouse gases
			 are accumulating in the atmosphere, causing global temperatures to rise at a
			 rate that poses a significant threat to the economy and security of the United
			 States, to public health and welfare, and to the global environment;
			(2)there is
			 scientific consensus that human activities are the major cause of atmospheric
			 greenhouse gas accumulation;
			(3)mandatory steps
			 will be required to slow or stop the accumulation of atmospheric greenhouse
			 gases;
			(4)atmospheric
			 greenhouse gases can be significantly reduced through conservation, by shifting
			 to renewable energy sources such as solar, wind, tidal, and geothermal, and by
			 increasing the efficiency of buildings, including domiciles, and
			 transportation, and by advances in technology;
			(5)providing clear
			 information about global warming, in a variety of forms, can increase
			 understanding and encourage individuals and communities to take action;
			(6)implementation of
			 measures that promote energy efficiency, conservation, and renewable energy
			 will greatly reduce human impact on the environment; and
			(7)informing people
			 of new technologies and programs as they become available will ensure maximum
			 understanding and maximum impact of those measures.
			3.Climate change
			 education program
			(a)EstablishmentThe
			 Director of the National Science Foundation shall establish a Climate Change
			 Education Program to—
				(1)broaden the
			 understanding of climate change, possible long and short-term consequences, and
			 potential solutions;
				(2)apply the latest
			 scientific and technological discoveries to provide formal and informal
			 learning opportunities to people of all ages, including those of diverse
			 cultural and linguistic backgrounds; and
				(3)emphasize
			 actionable information to help people understand and to promote implementation
			 of new technologies, programs, and incentives related to energy conservation,
			 renewable energy, and greenhouse gas reduction.
				(b)Program
			 elementsThe Climate Change Education Program shall
			 include—
				(1)a national
			 information campaign to disseminate information on and promote implementation
			 of the new technologies, programs, and incentives described in subsection
			 (a)(3); and
				(2)a competitive
			 grant program to provide grants to States, local municipalities, educational
			 institutions, and other organizations to—
					(A)create informal
			 education materials, exhibits, and multimedia presentations relevant to climate
			 change and climate science;
					(B)develop climate
			 science kindergarten through grade 12 curriculum and supplementary educational
			 materials; or
					(C)publish climate
			 change and climate science information in print, electronic, and audio-visual
			 forms.
					(c)Report to
			 congressNot later than 1 year after the date of enactment of
			 this Act, and annually thereafter, the Director of the National Science
			 Foundation shall transmit to Congress a report that evaluates the scientific
			 merits, educational effectiveness, and broader impacts of activities under this
			 section.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act, such sums as may be
			 necessary.
		
